PER CURIAM.
On the trial of this case, pending over four days before the court and jury, a great many witnesses were examined on the several issues of fact presented. In the main, and on all important and material questions, the rulings of the trial judge were correct. To corroborate an unimpeached and uncontradicted witness in relation to unquestioned detail, the court, at the instance of counsel for defendant in error, and over the objection of counsel for plaintiff in error, admitted evidence — particularly a certain telegram received by a witness — which should have been excluded. While this was erroneous, we are of opinion that it could not and did not really prejudice the plaintiff in error, and that, on the whole record, no reversible error appears.
The judgment of the Circuit Court is affirmed.